DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim 1, 2, 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0086028 (Hwang, et al) in view of WO 2018/075828 (Adjakple, et al).
Hwang, et al discloses a sidelink communication device (figure 9B) comprising at least one processor (#912) and a non-transitory computer-readable storage medium (paragraph 107) coupled to the at least one processor (#912) and storing programming instructions for execution by the at least one processor (#912). The programming instructions instruct the at least one processor (#912) to cause the sidelink communication device to select a radio resource pool from a plurality of radio resource pools based on a physical motion parameter of the sidelink communication device (figure 9A, paragraphs 99-101) and communicate with another sidelink communication device (paragraphs 10, 20, 30) using one or more radio resources of the selected radio resource pool (paragraph 102). Hwang, et al does not disclose a radio resource pools based on a flow identity.  

Adjakple, et al teaches the use of a radio resource pools based on a flow identity for the purpose of packet flows mapping to data radio bearers (DRBs), and a new flow encapsulation protocol in the user plane, note figures 28, 30, paragraphs 61, 117, 146, 160-162, 203.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the use of radio resource pools based on a flow identity for the purpose of packet flows mapping to data radio bearers (DRBs), and a new flow encapsulation protocol in the user plane, as taught by Adjakple, et al in the sidelink communication device of Hwang, et al in order to the sidelink communication device can prioritize network slices, physical layer (PHY) numerologies, and logical channels for resource allocation based on grants assigned to the sidelink communication device by the network.
Regarding measure the physical motion parameter in claim 2, note paragraphs 56, 57, 86 in Hwang, et al.



Regarding select the radio resource pool based on radio resource pool configuration information, wherein the radio resource pool configuration information comprises a correspondence of one or more possible physical motion parameters to one or more radio resource pools as stated in claim 5, note figures 2, 7a-d, 8, table 2, paragraphs 17-20, 49, and 50 in Hwang, et al.
Regarding claim 8, note figures 10A, B, #1002, 1016, paragraphs 103 and 104 that discloses radio resource pool configuration information from a network management entity in Hwang, et al.
Regarding claim 11, this claim is a process claim version of the apparatus claim 1 since that claim all the same functions, hence is rejected for the same reason as above.
Some claims are in the alternative form.




The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0086028 (Hwang, et al) in view of WO 2018/075828 (Adjakple, et al) and in further view of United States Patent Application Publication 2017/0164227 (Zwirn).
Hwang, et al discloses all subject matter, note the above paragraph, except for physical motion parameter is based on a velocity vector, in particular a magnitude or a direction of the velocity vector, of the sidelink communication device in a given frame of reference.  Zwirn teaches the use of a physical motion parameter is based on a velocity vector, in particular a magnitude or a direction of the velocity vector, of a communication device in a given frame of reference for the purpose of traffic and/or parking monitoring using signals transmitted by wireless networks, note paragraph 193.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the use of a physical motion parameter is based on a velocity vector, in particular a magnitude or a direction of the velocity vector, of a communication device in a given frame of reference for the purpose of traffic and/or parking monitoring using signals transmitted by wireless networks, as taught by Zwirn, in the sidelink communication device of Hwang, et al in view of Adjakple, et al in order to analyze one or more of the signals and/or one or more of the signal attributes to extract information regarding objects along the signal's paths.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0086028 (Hwang, et al) in view of WO 2018/075828 (Adjakple, et al) and in further view of United States Patent Application Publication 2021/0289507 (Wang, et al).  
Hwang, et al discloses all subject matter, note the above paragraph, except for select the radio resource pool based on a measurement of observed traffic load in one or more radio resource pools, in particular a Channel Busy Ratio (CBR) measurement, performed by the sidelink communication device.  Wang, et al teaches the use of select a radio resource based on a measurement of observed traffic load in one or more radio resource, in particular a Channel Busy Ratio (CBR) measurement, performed by a communication device for the purpose of performing congestion control on the channel resource pools based on the measured channel busy ratios, note figure 4, paragraphs 31-33, 44, and 47.  



Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a radio resource based on a measurement of observed traffic load in one or more radio resource, in particular a Channel Busy Ratio (CBR) measurement, performed by a communication device for the purpose of performing congestion control on the channel resource pools based on the measured channel busy ratios, as taught by Wang, et al, in the device  of Hwang, et al in view of Adjakple, et al in order each CBR for each carrier can be measured separately, and the congestion situation for each carrier can be clearly known, and a distinctive and unique congestion control can be performed particularly with respect to each carrier.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 and 10, are confusing because the parent claim already selected the radio resource pool.  Is this a second and different selection or the same selection of the radio resource pool? 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4, 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 5, 8, 10, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. 



During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude.  The Court noted that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation. A decision on whether a claim is indefinite under § 112, ¶ 2 requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. Claim terms are typically given their ordinary and customary meaning as understood by one of ordinary skill in the pertinent art, and the generally understood meaning of particular terms may vary from art to art. Therefore, it is important to analyze claim terms in view of the application’s specification from the perspective of those skilled in the relevant art since a particular term used in one patent or application may not have the same meaning when used in a different application. Indefiniteness rejections by the USPTO arise in a different posture from that of indefiniteness challenges to an issued patent. See Exxon Research v. US, 265 F.3d 1370 (Fed. Cir. 2001). It makes good sense, for definiteness and clarity as for other validity requirements, for the USPTO initially to reject claims based on a well-founded prima facie case of lack of clarity (in its several forms) based on the perspective of one of ordinary skill in the art in view of the entire written description and developing prosecution history. Then, if the applicant does not adequately respond to that prima facie case, to confirm that rejection on the substantive basis of having failed to meet the requirements of § 112(b). The USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b). The satisfactory response by the applicant can take the form of a modification of the language identified as unclear, a separate definition of the unclear language, or, in an appropriate case, a persuasive explanation for the record of why the language at issue is not actually unclear. The USPTO must be able to make the congressionally created examination process work so that it fulfills its purpose of producing patents whose claims meet the statutory standards. The USPTO thus meets its obligation to explain adequately the shortcomings it perceives so that the applicant is properly notified and able to respond. “Once the applicant is so notified, the burden shifts to the applicant to rebut the prima facie case with evidence and/or argument.” Indefiniteness rejections by the USPTO arise in a different posture from that of indefiniteness challenges to an issued patent. In re Packard (Fed. Cir. 2014).
Applicant’s attorney argues, “Claims 7, 10, and 12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph. However, in the interest of expediting the prosecution, Applicant has amended the abstract, and respectfully requests withdrawal of the rejection.” The Examiner does not understand how amending the Abstract overcomes a 35 U.S.C. § 112(b) rejection of a claim.  Hence, the 35 U.S.C. § 112(b) rejection remains.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. In addition, the procedure for obtaining consideration under AFCP 2.0 has been revised. The revised procedure focuses the pilot on review of proposed claim amendments and allows the USPTO to better evaluate the pilot.  To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or consideration by the examiner, you should consider requesting consideration of the response under AFCP 2.0.



If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645